10-3388-cv
   Whitfield v. Comm’r of Soc. Sec.



                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
   Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
   on the 19th day of April, two thousand twelve.

   PRESENT:
               DENNIS JACOBS,
                     Chief Judge,
               ROBERT A. KATZMANN,
                     Circuit Judge,
               JOHN F. KEENAN,
                     District Judge.*
   __________________________________________

   MICHAEL A. WHITFIELD,

                               Plaintiff-Appellant,

                      v.                                                   10-3388-cv


   MICHAEL J. ASTRUE, COMMISSIONER OF SOCIAL
   SECURITY,

                     Defendant-Appellee.**
   __________________________________________



            *
         Judge John F. Keenan, of the United States District Court for the Southern District of
   New York, sitting by designation.
            **
                The Clerk of the Court is directed to amend the official caption as noted.
 1   For Plaintiff-Appellant:       Michael A. Whitfield, pro se, Rochester, N.Y.
 2
 3   For Defendant-Appellee:        Susan Reiss, Assistant Regional Counsel (MaryAnn Sloan, Acting
 4                                  Regional Chief Counsel, Region II), Office of the General
 5                                  Counsel, Social Security Administration, for William J. Hochul,
 6                                  Jr., United States Attorney for the Western District of New York,
 7                                  Buffalo, N.Y.
 8
 9
10        Appeal from a judgment of the United States District Court for the Western District of
11   New York (Telesca, J.).
12
13          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

14   DECREED that the judgment of the district court be AFFIRMED.

15          Plaintiff-appellant Michael A. Whitfield, pro se, appeals the district court’s judgment

16   granting defendant’s motion for judgment on the pleadings and affirming the determination of an

17   Administrative Law Judge (“ALJ”) that Whitfield was not disabled and therefore ineligible for

18   disability insurance benefits under the Social Security Act (the “Act”). We assume the parties’

19   familiarity with the underlying facts, procedural history, and issues on appeal.

20          “In reviewing the denial of Social Security benefits by the Commissioner, our focus is

21   not so much on the district court’s ruling as it is on the administrative ruling.” Rosa v. Callahan,

22   168 F.3d 72, 77 (2d Cir. 1999) (internal quotation marks and brackets omitted). “It is not our

23   function to determine de novo whether [a plaintiff] is disabled . . . .” Pratts v. Chater, 94 F.3d

24   34, 37 (2d Cir. 1996). Instead, “we set aside an ALJ’s decision only where it is based upon legal

25   error or is not supported by substantial evidence.” Rosa, 168 F.3d at 77 (internal quotation

26   marks and brackets omitted). Substantial evidence is “more than a mere scintilla. It means such

27   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

28   Pratts, 94 F.3d at 37 (internal quotation marks omitted). “On appeal, we conduct a plenary

29   review of the administrative record to determine if there is substantial evidence, considering the


                                                      2
 1   record as a whole, to support the Commissioner’s decision and if the correct legal standards have

 2   been applied. We may not properly affirm an administrative action on grounds different from

 3   those considered by the agency.” Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (internal

 4   quotation marks and citation omitted).

 5            After an independent and de novo review of the record consistent with these principles,

 6   we affirm the district court’s judgment. The record provides substantial evidence to support the

 7   ALJ’s determination that Whitfield was not disabled within the meaning of the Act. As the

 8   district court correctly determined, the ALJ did not selectively summarize the medical evidence,

 9   but rather carefully considered the conclusions of each of Whitfield’s physicians. Furthermore,

10   the ALJ’s assessment of Whitfield’s credibility was properly based on inconsistencies between

11   his subjective complaints and the substantial evidence in the record. See Aponte v. Sec’y, Dep’t

12   of Health & Human Servs., 728 F.2d 588, 591-92 (2d Cir. 1984) (upholding the ALJ’s decision

13   to credit the data and conclusions in the record and discount plaintiff’s complaints of disabling

14   pain).

15            Although Whitfield argues that the ALJ demonstrated bias and denied him a fair hearing,

16   nothing in the record suggests that the ALJ’s decision was a product of any bias. See Reddy v.

17   Commodity Futures Trading Comm’n, 191 F.3d 109, 119-20 (2d Cir. 1999) (explaining that, in

18   order to show that an ALJ’s bias resulted in the denial of a fair hearing, a claimant must show

19   that the ALJ exhibited a “deep-seated favoritism or antagonism that would make a fair judgment

20   impossible”) (alteration omitted) (quoting Liteky v. United States, 510 U.S. 540, 555 (1994)).

21            Accordingly, it is hereby ORDERED that the judgment of the district court is

22   AFFIRMED.

23                                                 FOR THE COURT:
24                                                 Catherine O’Hagan Wolfe, Clerk
25




                                                      3